Citation Nr: 0605783	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-10 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
disability benefits.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The appellant had no recognized service with the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 1991 decision of 
the VA Regional Office (RO) in Manila, the Republic of 
Philippines, which denied the appellant's claim for VA 
disability benefits.  In March 1991, the appellant appeared 
to express  disagreement with this decision and provided 
additional documents in support of his claim.  However, a 
Statement of the Case (SOC) was not issued to the appellant 
at that time, and not until February 2004.  The appellant 
perfected a timely appeal in March 2004.  As such, the issue 
on appeal is as captioned above.  


FINDING OF FACT

The appellant does not have verified active military service 
with the U.S. Armed Forces.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1, 3.6, 3.40, 3.159 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
appellant from the RO dated in March 2001 and August 2003, as 
well as by the discussions in the February 1991 decision 
letter and the February 2004 statement of the case (SOC).  
The appellant was told of what was required to substantiate 
his claim, of his and VA's respective duties, and was asked 
to submit evidence and/or information, which would include 
that in his possession, to the RO.  These documents, read as 
a whole, fulfilled the essential purposes of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005).

The Board is cognizant of the Court's recent decision in 
Pelea v. Nicholson, 19 Vet. App. 296 (2005).  In that 
decision, the Court held that VA had failed to show that a 
reasonable person could have expected to understand from the 
notice provided that the claimant needed to submit evidence 
that the decedent had valid military service, or that the 
claimant was ineligible for VA benefits as a matter of law.  
In this case, the RO's February 2004 SOC clearly set forth 
the requisite evidence, as defined in 38 C.F.R. § 3.203, and 
notified the appellant that there was no legal merit to his 
claim.  Accordingly, the Board finds that the notice 
requirements in this case, as elucidated in Pelea, have been 
met.

The appellant's claim for VA benefits was initially 
adjudicated by the RO in February 1991.  To any extent that 
the appellant was not provided adequate VCAA notice prior to 
the initial adjudication of his claim, the Court held in 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that timing 
errors do not have the natural effect of producing prejudice 
and, therefore, prejudice must be pled as to it.  The 
appellant has pointed to no such prejudice in this case.  In 
Mayfield, the timing-of-notice error was found to be 
sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of the claim by VA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The appellant has not identified any additional relevant 
records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c)(4) (2005).  As this case hinges on a legal matter, 
there is no reasonable possibility that a medical opinion 
would substantiate the appellant's claim.  There is no 
reasonable possibility that further development of the claim 
by VA would substantiate the claim.  As such, it is not 
prejudicial to the appellant to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.


Eligibility for VA benefits

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2005).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. § 
3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding VA disability benefits.  
38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

The RO requested the National Personnel Records Center (NPRC) 
to verify the appellant's dates of active service with the 
U.S. Armed Forces.  The NPRC responded in June 1991 and March 
2001 with the following comments:

Subject has no service as a member of the 
Philippine Commonwealth Army, including 
the recognized guerrillas, in the service 
of the United States Armed Forces.

Certain documents concerning the appellant's service have 
been submitted, including a Certificate of Service from the 
Walter Cushing Guerrillas, asserting service in the Walter 
Cushing Guerrillas attached to the 121st Infantry, P.S., Army 
of the United States, from September 10, 1942 to November 9, 
1945.  A Joint Affidavit was also received by the RO in 
August 2003 which shows that two fellow service members 
asserted that the appellant served in the Walter Cushing 
Guerrillas as an officer in charge of ordnance and gasoline.

A VA Memorandum of the RO dated in April 2004, shows that 
information sent to the U.S. Army Reserve Personnel Command 
in St. Louis, Missouri, for certification of the appellant's 
service, included his name, service number, date of birth, 
and place of birth.  The respective identifying information 
was consistent with that as set forth in all documents 
submitted by the appellant that are of record within the 
claims folder.

Unfortunately, VA is bound by the determination of the 
service department, in this case communicated by the NPRC.  
As this office has not verified the appellant's active 
military service with the U.S. Armed Forces, the appellant is 
ineligible for VA benefits.  Therefore, the appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).


ORDER

Basic eligibility requirements for VA disability benefits 
having not been met, the claim is denied.



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


